DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-11 of this application is patentably indistinct from claims 1-11 and 1-10 of Application No. 16/715,557 and 16/715,578 respectively. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,415,943, claims 1-17 of U.S. Patent No. 9,551,557, claims 1-19 of U.S. Patent No. 9,869,536 and claims 1-10 of U.S. Patent No. 9,835,427, claims 1-16 of U.S. Patent No. 10,302,404, claims 1-10 of U.S. Patent No. 11,098,993  of U.S. Patent No. 11,098,992. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the above patents encompass at least the structure of the limitations of the claimed invention. The above patents may, for instance, merely omit an element or structure which is a matter of obviousness to one of ordinary skill in the art. Furthermore, the claims of the instant application require the same structure but are broader in scope because of omission of particular elements or because of verbiage of the limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of the upper primer aperture through the upper primer bottom surface renders the claim indefinite because later in the claim limitations, the flash hole groove is defined in a top surface and is between the upper primer aperture and the lower flash hole aperture thus positioning the upper primer aperture in the top surface of the upper primer 
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon, US Patent No. 3,990,366.
Regarding claim 1, Scanlon discloses a two piece primer insert (shown in figure 1) for ammunition comprising: an upper primer insert portion (48) connected to a lower primer insert portion(34), wherein the upper primer insert portion comprises an upper primer bottom surface (top 48 facing the powder chamber in figure 1 for example) and an upper primer top surface opposite the 5upper primer bottom surface (54, 56 and bottom surface of figure 1 facing 
Regarding claim 2, Scanlon further discloses upper and lower primer insert portions are locked or snap fitted to one another (3:38-45:6)
Regarding claim 3, Scanlon further discloses the upper primer insert portion, the lower primer insert portion or both are formed independently (upper and lower primer insert portions are independent pieces and thus formed independently) and configured to be joined together (Figure 1). Regarding the process of making the insert portions, the method of forming a structure is not germane to the issue of patentability of the structure itself unless there is a degree of criticality to the process which provides a benefit of clear structural difference. In the instant case, the claim is merely a list of potential manners of making the insert portions and therefore, the limitation has not been given patentable weight.
Regarding claim 5, Scanlon further discloses the upper primer insert portion and the lower primer insert portion comprise of the same material or different materials (While Scanlon does not specifically disclose the materials of the inserts portions, the two pieces are inherently either the same or different materials)
Regarding claim 10, Scanlon further discloses a groove (36) extending circumferentially about the lower primer aperture (figure 1). Given the indefinite issue presented above, the structure of Scanlon broadly, yet reasonably, meets the claim limitations. 

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herder, US Patent No. 3,614,929.

Regarding claim 2, Herder further discloses the upper and lower portions are locked or friction fitted to one another (3:46-55)
Regarding claim 3, Herder further discloses the upper primer insert portion, the lower primer insert portion or both are formed independently (upper and lower primer insert portions are independent pieces and thus formed independently) and configured to be joined together (Figure 1). Regarding the process of making the insert portions, the method of forming 
Regarding claim 4, Herder further discloses the upper primer insert portion, the lower primer insert portion or both independently comprises a polymer (both upper and lower insert portions are disclosed as polymers in 3:39-41 and 2:46-52 for example)
Regarding claim 5, Herder further discloses the upper primer insert portion and the lower primer insert portion comprise of the same material or different materials (While Herder does not disclose the specific materials of the inserts portions, the two pieces are disclosed as different types of polymer or plastic)
Regarding claim 6, Herder further discloses the upper primer insert portion and the lower primer insert portion comprise different polymers (3:39-41 and 2:46-52)
Regarding claim 7, Herder further discloses the upper primer insert portion comprises a polymer (3:39-41), and the lower primer insert portion comprises different polymer (2:46-52)
Regarding claim 10, Herder further discloses a groove (64) extending circumferentially about the lower primer aperture (figure 1). Given the indefinite issue presented above, the structure of Herder broadly, yet reasonably, meets the claim limitations.

Claim(s) 1-3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albee, US Patent No. 2,294,822.

Regarding claim 2, Albee further discloses upper and lower primer insert portions are locked to one another (column 2 lines 30-35 disclose the pieces being locked together or clamped by a threaded connection)

Regarding claim 5, Albee further discloses the upper primer insert portion and the lower primer insert portion comprise of the same material or different materials (While Albee does not specifically disclose the materials of the inserts portions, the two pieces are inherently either the same or different materials)
Regarding claim 10, Albee further discloses a groove (19) extending circumferentially about the lower primer aperture (figure 1). Given the indefinite issue presented above, the structure of Albee broadly, yet reasonably, meets the claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon.
Regarding claims 4, 6-9 and 11, Scanlon discloses the claimed invention except for specifically disclosing the materials of the insert portions. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the inserts out of a specific polymer or specific metal allow as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Varying the materials would allow for a variety of benefits including increased strength, ease of manufacture, reduction in weight, or reduced cost just to name a couple.

Claim 4, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albee.
Regarding claims 4, 6-9 and 11, Albee discloses the claimed invention except for specifically disclosing the materials of the insert portions. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the inserts out of a specific polymer or specific metal allow as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Varying the materials would allow for a variety of benefits including increased strength, ease of manufacture, reduction in weight, or reduced cost just to name a couple.
Response to Arguments
6/1/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments that Scanlon fails to disclose an insert to be overmolded with a polymer case, the Examiner is not persuaded. As articulated above, Scanlon meets the claimed structural limitations and there are no claim limitations which require a polymer case or overmolding. Furthermore, the applicant is only asserting that Scanlon does not meet the claim limitations by reciting the limitations in the arguments rather than specifically addressing how Scanlon does not meet the claimed structure.
In response to the applicant’s arguments that Herder fails to disclose an insert to be overmolded with a polymer case, the Examiner is not persuaded. The rejection above details how Herder meets the claim limitations and the argument that Herder does not disclose an overmolding is moot because the claims do not require overmolding or a polymer casing. Furthermore, the applicant is only asserting that Herder does not meet the claim limitations by reciting the limitations in the arguments rather than specifically addressing how Herder does not meet the claimed structure.
In response to the applicant’s arguments that Albee fails to disclose an insert to be overmolded with a polymer case, the Examiner is not persuaded. The rejection above details how Albee meets the claim limitations and the argument that Albee does not disclose an overmolding is moot because the claims do not require overmolding or a polymer casing. Furthermore, the applicant is only asserting that Albee does not meet the claim limitations by reciting the limitations in the arguments rather than specifically addressing how Albee does not meet the claimed structure.
In discussions with the attorney, the Examiner has determined that the claim limitations are directed to embodiment shown in figure 6B. In an effort to expedite prosecution, the Examiner has drafted a claim which overcomes any 112 issues presented above, appears to encompass the applicant’s arguments and embodiment in figure 6B and may be allowable given proper filing and approval of Terminal Disclaimers. 

1. A two piece primer insert for ammunition comprising: 
an upper primer insert portion connected to a lower primer insert portion, wherein the upper primer insert portion comprises 
an upper primer bottom surface and an upper primer top surface opposite the upper primer bottom surface, 
an upper primer aperture through the upper primer top surface, 
a substantially cylindrical coupling element extending away from the upper primer bottom surface, 
wherein the lower primer insert comprises: 
a lower primer top surface opposite a lower primer bottom surface, 
a primer recess in the lower primer top surface that extends toward the lower primer bottom surface and adapted to fit a primer, 
a lower flash hole aperture through the lower primer bottom surface extending to the primer recess; and 
a flash hole groove in the top surface of the upper primer insert portion, the flash hole groove extends circumferentially about the upper primer aperture and the flash hole groove is larger than the upper primer aperture and the lower flash hole aperture, and wherein the flash hole groove is configured to receive a polymer overmolding through the upper primer aperture and the flash hole groove is between the upper primer aperture and the lower flash hole aperture. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK R MORGAN/Primary Examiner, Art Unit 3641